FILED
                              NOT FOR PUBLICATION                           MAR 3 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


TAMIZANY DEL ROSARIO                              No. 12-71507
ORDONEZ-MALDONADO; DEBORA
ORDONEZ-MALDONADO, a.ka.                          Agency Nos.        A095-738-760
Deborah Ordonez Bexabel,                                             A095-738-759

               Petitioners,
                                                  MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Tamizany Del Rosario Ordonez-Maldonado and Debora Ordonez-

Maldonado, natives and citizens of Guatemala, petition for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge’s (“IJ”) decision denying their applications for withholding of removal and

relief under the Convention Against Torture (“CAT”). Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for substantial evidence factual findings.

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and

dismiss in part the petition for review.

      Petitioners do not challenge the agency’s determination that they did not

meet their burden of proof for withholding of removal. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and

argued in a party’s opening brief are waived).

      Substantial evidence supports the BIA’s finding that petitioners failed to

establish that it is more likely than not they will be tortured by or with the

acquiescence of a public official or other person acting in an official capacity if

returned to Guatemala. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir.

2008). We reject petitioners’ contention that the BIA analyzed their CAT claim

improperly. Accordingly, their CAT claim fails.

      We reject petitioners’ contention that the BIA failed to adequately consider

the evidence in the record. See Larita-Martinez v. INS, 220 F.3d 1092, 1096 (9th

Cir. 2000) (petitioner must overcome the presumption that the agency considered

all the evidence). To the extent petitioners argue that the IJ erred in not


                                           2                                     12-71507
considering their country conditions evidence, we lack jurisdiction to review this

claim because it was not exhausted to the BIA. See Barron v. Ashcroft, 358 F.3d

674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   12-71507